Name: Commission Implementing Regulation (EU) No 804/2014 of 24 July 2014 derogating from Regulation (EC) No 1122/2009 as regards the reduction of the amounts of the aid for late submission of single applications and applications for allocation of payment entitlements in relation to certain areas of Italy affected by floods in 2014
 Type: Implementing Regulation
 Subject Matter: deterioration of the environment;  agricultural policy;  European Union law;  EU finance;  Europe;  agricultural activity
 Date Published: nan

 25.7.2014 EN Official Journal of the European Union L 219/35 COMMISSION IMPLEMENTING REGULATION (EU) No 804/2014 of 24 July 2014 derogating from Regulation (EC) No 1122/2009 as regards the reduction of the amounts of the aid for late submission of single applications and applications for allocation of payment entitlements in relation to certain areas of Italy affected by floods in 2014 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (1), and in particular Article 142(c) thereof, Whereas: (1) Commission Regulation (EC) No 1122/2009 (2) provides, in its Article 23(1) and Article 24, for reductions to be applied in the case of late submission of a single application as well as of documents, contracts and declarations which are constitutive for the eligibility of the aid, and of an application for allocation of payment entitlements. (2) In accordance with Article 11(2) and Article 15(1) of Regulation (EC) No 1122/2009, Italy has fixed 15 May 2014 as the latest day until which single applications and applications for allocation of payment entitlements for 2014 can be submitted. (3) On 3 May 2014 certain parts of the Italian region of Marche were subject to exceptional rainfall leading to flooding, damages to infrastructure, landslides, evacuation of citizens, as well as damages to agricultural holdings and crops. (4) This situation has affected the ability of applicants to submit single applications and applications for allocation of payment entitlements relating to agricultural parcels in the affected municipalities within the time limits provided for in Article 11(2) and Article 15(1) of Regulation (EC) No 1122/2009. (5) By way of derogation from Article 23(1) and Article 24 of Regulation (EC) No 1122/2009 it is therefore appropriate not to apply reductions on grounds of late submission of single applications and applications for allocation of payment entitlements in respect of those farmers who submitted their applications relating to at least one agricultural parcel within the municipalities defined by Italy as having been subject to severe flooding in the region of Marche by 9 June 2014 at the latest. (6) Since the derogations should cover the single applications and applications for allocation of payment entitlements for aid year 2014, it is appropriate that this Regulation applies retroactively. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 23(1) of Regulation (EC) No 1122/2009, in respect of the application year 2014, no reductions on grounds of late submission shall apply to those farmers in the Italian region of Marche who submitted a single application relating to at least one agricultural parcel located in the municipalities of Senigallia, Ripe, Corinaldo, Morro d'Alba, Ostra, Ostra Vetere, Barbara, Castel Colonna, Serra de' Conti, Montemarciano, Chiaravalle or Osimo by 9 June 2014 at the latest. Such applications submitted after the 9 June 2014 shall be considered inadmissible. Article 2 By way of derogation from Article 24 of Regulation (EC) No 1122/2009, in respect of the application year 2014, no reductions on grounds of late submission shall apply to those farmers in the Italian region of Marche who submitted an application for allocation of payment entitlements relating to at least one agricultural parcel located in the municipalities of Senigallia, Ripe, Corinaldo, Morro d'Alba, Ostra, Ostra Vetere, Barbara, Castel Colonna, Serra de' Conti, Montemarciano, Chiaravalle or Osimo by 9 June 2014 at the latest. Such applications submitted after the 9 June 2014 shall be considered inadmissible. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply as from 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 30, 31.1.2009, p. 16. (2) Commission Regulation (EC) No 1122/2009 of 30 November 2009 laying down detailed rules for the implementation of Council Regulation (EC) No 73/2009 as regards cross-compliance, modulation and the integrated administration and control system, under the direct support schemes for farmers provided for that Regulation, as well as for the implementation of Council Regulation (EC) No 1234/2007 as regards cross-compliance under the support scheme provided for the wine sector (OJ L 316, 2.12.2009, p. 65).